DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 11/19/2018 is acknowledged.  Claims 37 and 39 have been cancelled.  Claims 1-36 and 38 are pending in this application.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 2: claims 21-28, drawn to a composition of a first protein and a second protein, wherein said first protein is a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and said extension peptide comprises a cluster of O-glycosylated amino acid and is capable of binding said second protein, and said second protein is a therapeutic protein comprising an amino acid sequence which is identical or similar to the amino acid sequence of a second mammalian protein or fragment thereof.
	Group 3: claims 29-32, drawn to a complex of a first protein and a second protein, wherein said first protein is a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a mammalian protein or a fragment thereof, and said extension peptide comprises a cluster of O-glycosylated amino acids, and said second protein has an amino acid sequence which is identical or similar to the amino acid sequence of a second mammalian protein or fragment thereof.
	Group 4: claims 33-36, drawn to a polynucleotide encoding a fusion protein comprising a main protein and one or more extension peptides, wherein the amino acid sequence of the main protein is identical or similar to the amino acid sequence of a 

6.	The inventions listed as Groups 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: first, the special technical feature is known in the art.  Calo et al (Precision Medicine, 2015, 2: e989, pages 1-8, filed with IDS) teach various fusion proteins comprising the C-terminal peptide (CTP) of human chorionic gonadotropin (hCG) fused to erythropoietin (EPO), interferon beta (IFNβ) and coagulation factors VII and IX, as well as thyroid-stimulating hormone (TSH), oxyntomodulin, and growth hormone (GH); wherein the CTP of the beta chain of hCG contains four O-glycosylation sites, for example, Abstract; and page 2 right column, the 2nd paragraph.  This is the same as the corresponding special technical feature of instant invention 1.  Furthermore, polypeptide and polynucleotide do not share a common core structure.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  There is no common core shared by these inventions.  Therefore, there is lack of unity of invention. 

Election of Species
7.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so 
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific fusion protein: due to different variables like those recited in instant claims 2-18 and from claim 19 (for inventions 1-3), Please note: Applicant is required to elect a single disclosed species of fusion protein consisting of a specific/defined amino acid sequence;
A specific composition: due to different variables like those recited in instant claims 22-28 (for invention 2), Please note: Applicant is required to elect a single disclosed species of composition wherein each protein in the composition consisting of a specific/defined amino acid sequence;
A specific complex: due to different variables like those recited in instant claims 30-32 (for invention 3), Please note: Applicant is required to elect a single disclosed species of a complex consisting of a specific/defined amino acid sequence and specific/defined structure;
A specific polynucleotide: due to different variables and from claim 34 (for invention 4), Please note: Applicant is required to elect a single disclosed species of polynucleotide consisting of a specific/defined nucleic acid sequence;
A specific vector: due to different variables and from claim 35 (for invention 4);
A specific host cell: due to different variable and from claim 36 (for inventions 4).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1-3 is elected, Applicant is required to elect a single disclosed species of fusion protein wherein ALL the variables are elected to arrive at a single disclosed species of fusion protein.  If Group 2 is elected, Applicant is further required to elect a single disclosed species of composition wherein ALL the variables are elected to arrive at a single disclosed species of composition.  If Group 3 is elected, Applicant is further required to elect a single disclosed species of complex wherein ALL the variables are elected to arrive at a single disclosed species of complex.  If Group 4 is elected, Applicant is required to elect a single disclosed species of polynucleotide, vector and host cell wherein ALL the variables are elected to arrive at a single disclosed species of polynucleotide, vector and host cell.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of fusion protein, composition, complex, polynucleotide and vector lack unity of invention since they have different structures.  The species of host cell lack unity of invention because they have different characteristics.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: Claims 1, 2, 20, 21, 29, 33, 35, 36 and 38.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 

9.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658